UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4043



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellant,

          versus


WALTEZ JEMEL LATHAM, a/k/a Taz,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00207-TLW-2)


Submitted:   August 15, 2007                 Decided:   August 27, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Waltez Jemel Latham pled guilty pursuant to a written

plea agreement to one count of conspiracy to possess with intent to

distribute and to distribute cocaine base and cocaine (“Count 1”),

as well as one count of possession of a firearm during and in

relation to a drug trafficking crime (“Count 6”), in violation of

18 U.S.C. § 924(c)(1)(A); 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

(b)(1)(B); 846 (2000).     Latham was sentenced by the district court

to a total term of 180 months’ imprisonment.         Finding no error, we

affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California,   386   U.S.   738   (1967),       asserting   there   were    no

meritorious   grounds   for   appeal,    but    questioning   whether     the

district court fully complied with the requirements of Fed. R.

Crim. P. 11 as well as whether the sentence is reasonable.           Latham

filed a pro se supplemental brief, asserting his counsel provided

ineffective assistance.       The Government elected not to file a

responsive brief.

          Because Latham did not seek to withdraw his guilty plea

in the district court, any alleged Rule 11 error is reviewed by

this court for plain error.      United States v. Martinez, 277 F.3d

517, 524-26 (4th Cir. 2002). To establish plain error, Latham must

show that an error occurred, that the error was plain, and that the

error affected his substantial rights. United States v. White, 405


                                 - 2 -
F.3d 208, 215 (4th Cir. 2005).      We have reviewed the record and

conclude the court committed no reversible error.

           Latham next contends that his sentence is unreasonable.

The   district   court   appropriately   treated   the   Guidelines   as

advisory, properly calculated and considered the advisory guideline

range, and weighed the relevant 18 U.S.C. § 3553(a) (2000) factors.

See United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

As Latham was subject to a statutory minimum of ten years for Count

1, see 21 U.S.C. § 841(b)(1)(A), and a mandatory consecutive five

year term for Count 6, see 18 U.S.C. § 924 (c)(1)(A), the court

properly determined that the statutory provisions, which exceeded

the advisory guideline range, controlled. Thus, Latham’s 180-month

sentence, which is the minimum required by statute, is reasonable.

          Finally, Latham contends his counsel was ineffective for

failing to properly research his case.     An ineffective assistance

of counsel claim is generally not cognizable on direct appeal, but

should instead be asserted in a post-conviction motion under 28

U.S.C. § 2255 (2000).     See United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999). However, we have recognized an exception

to the general rule when “it ‘conclusively appears’ from the record

that defense counsel did not provide effective representation.”

Id. (quoting United States v. Gastiaburo, 16 F.3d 582, 590 (4th

Cir. 1994)).     Because the record does not conclusively establish




                                 - 3 -
that counsel was ineffective, we conclude Latham’s claim is not

cognizable on appeal.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

We deny Latham’s motion for appointment of new counsel. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   this   court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                               AFFIRMED




                                 - 4 -